                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




 UNITED STATES OF AMERICA,


                Plaintiff,
                                                                   Case No. 3:10-cr-00279-MO-l
         v.
                                                                         OPINION AND ORDER
 ANTONIO BUSTOS,


                Defendant.


MOSMAN,J.,

       On December 19, 2012, Defendant ("Mr. Bustos") pled guilty and was sentenced to 180

months in prison for one count of Conspiracy to Distribute and Possess with Intent to Distribute

Methamphetamine. J. & Commitment [ECF 136] at 1-2. He filed a Motion to Reduce Sentence

on March 4, 2019. [ECF 157]. Mr. Bustos's motion originally made two requests of this court:

(1) a hearing for supplemental findings on the drug quantity underlying his conviction, and (2) a

letter from the court to the Federal Bureau of Prisons in support of a transfer for Mr. Bustos. Def.

Br. [ECF 167] at 1. In its response, the government provided lab reports that showed the exact

amounts of drugs that had been found on Mr. Bustos's person. Gov't. Resp. Ex. 1-8 [ECF 173-

1].

       Mr. Bustos acknowledged in his reply brief that the amount of methamphetamine listed in

the lab reports exceeded the threshold that would have allowed him relief under 18 U.S.C.




1 -OPINION AND ORDER
§ 3582(c)(2). Def. Reply [ECF 174] at 2. He then withdrew his request for an evidentiary hearing

but maintained that he had possessed fewer drugs than the reports indicated. Id.

        Mr. Bustos also withdrew his request for a letter in support of a transfer, as he has been

transferred to a more amenable location during the course of the briefing on this motion. Def.

Reply [174] at 3.

        The court agrees with Mr. Bustos that the government's lab reports show that the amount

of methamphetamine found on Mr. Bustos's person exceeds the amount that would entitle him to

relief. And in light of his withdrawn requests for an evidentiary hearing and a letter, I DENY Mr.

Bustos's motion for a reduced sentence.

                                          CONCLUSION

        I DENY the Motion to Reduce Sentence [157] pursuant to 18 U.S.C. § 3582(c)(2) and

DENY as moot Defendant's requests for an evidentiary hearing and a letter in support of a

transfer.

        IT IS SO ORDERED.

        DATED this~Cday of December, 2019.



                                                             MICHAEL W.           OSMAN
                                                             United States  bi   trict Judge




2 -OPINION AND ORDER
